Citation Nr: 0621697	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  04-02 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for service-connected 
cataract of the left eye and pseudophakia of the right eye, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1957 to May 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The severity of visual acuity loss is determined by applying 
the criteria set forth at 38 C.F.R. § 4.84a (2005).  Under 
these criteria, impairment of central visual acuity is 
evaluated from noncompensable to 100 percent based on the 
degree of the resulting impairment of visual acuity.  38 
C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079 (2005).  The 
best distant vision obtainable after best correction by 
glasses will be the basis of rating.  38 C.F.R. § 4.75 
(2005).

Aphakia is rated under Diagnostic Code 6029 and prescribed a 
30 percent rating thereunder.  38 C.F.R. § 4.84a, Diagnostic 
Code 6029 (2005).  

The Note following Diagnostic Code 6029 indicates that the 30 
percent evaluation prescribed for aphakia is a minimum rating 
to be applied to the unilateral or bilateral condition, and 
is not to be combined with any other rating for impaired 
vision.  When only one eye is aphakic, the eye having poorer 
corrected visual acuity will be rated on the basis of its 
acuity without correction.  When both eyes are aphakic, both 
will be rated on corrected vision.  The corrected vision of 
one or both aphakic eyes will be taken one step worse than 
the ascertained value, however, not better than 20/70 (6/21).  
Combined ratings for disabilities of the same eye should not 
exceed the amount for total loss of vision of that eye unless 
there is an enucleation or a serious cosmetic defect added to 
the total loss of vision.  38 C.F.R. § 4.84a, Diagnostic Code 
6029 (Note) (2005).

In this case, the veteran's service-connected cataract of the 
left eye and pseudophakia of the right eye, is currently 
rated as 30 percent disabling.  Noting that the veteran's 
medical records referenced a history of aphakia of the right 
eye, the RO applied the criteria for unilateral aphakia as 
provided in Diagnostic Code 6029.  ["Aphakia" is the 
absence of the lens of the eye.  Dorland's Illustrated 
Medical Dictionary 110 (27th ed. 1988).  Flash v. Brown, 8 
Vet. App. 332, 335 (1995).  "Pseudophakia" is a condition 
in which the lens is replaced by mesodermal tissue.  Id. at 
1088.]  In applying Diagnostic Code 6029, the RO first 
determined the veteran's disability rating as provided in the 
criteria for impairment of central visual acuity, Diagnostic 
Codes 6061-6079.  Then the RO applied the provision of 
Diagnostic Code 6029 pertaining to unilateral aphakia.  Based 
on this application, the RO determined the veteran's 
disability warranted a 30 percent rating.  

The RO based the rating decision on findings reflected in 
VA/QTC examination reports dated in August 2001 and September 
2003.  The record reflects, however, that the VA examiner did 
not determine the veteran's uncorrected central visual acuity 
during either of the VA/QTC examinations.  The August 2001 
VA/QTC examination report is absent for any such findings.  
The September 2003 VA/QTC examination report lists visual 
acuity without correction as 20/400 for the right eye and 
20/200 for the left eye, but in an addendum, dated in 
November 2003, the VA/QTC examiner, Dr. B.S., stated that he 
never determined visual acuity without correction for either 
eye.  Dr. B.S. stated that he never submitted the uncorrected 
visual acuity and that somebody at QTC incorrectly typed 
information not in the original report and sent 
misinformation to VA.  

As noted, the criteria for aphakia provides that when only 
one eye is aphakic, the eye having poorer corrected visual 
acuity will be rated on the basis of its acuity without 
correction.  38 C.F.R. § 4.84a, Diagnostic Code 6029 (Note) 
(2005).  A remand is necessary because certain scenarios may 
warrant a rating higher than 30 percent.  In the September 
2003 VA examination report, Dr. B.S. noted the corrected 
central vision acuity to be 20/25 in the right eye and 20/200 
in the left.  As the Note in Diagnostic Code 6029 provides, 
the corrected vision of the aphakic eye will be taken one 
step worse than the ascertained value, but not better than 
20/70.  In this case, the ascertained value is 20/25, but 
pursuant to the regulation, the value of 20/70 is used.  38 
C.F.R. § 4.84a § 6061-6079 (2005).  Assuming that the 
veteran's uncorrected vision for his left eye - the one 
having poorer corrected vision acuity - is 20/200 or worse, a 
rating of at least 40 percent would be warranted.  38 C.F.R. 
§ 4.84a, Diagnostic Codes 6069, 6073, and 6076 (2005).  If 
the veteran's uncorrected vision for his left eye is 10/200 
or worse, a 50 percent rating would be warranted.  As the 
veteran's corrected vision for the left eye is already poor 
enough to warrant a higher rating than that currently 
assigned, it is plausible that the uncorrected visual acuity 
would warrant an even higher rating than that.  Because such 
a rating necessarily depends upon the veteran's central 
vision acuity without correction, VA has a duty to provide 
the veteran with another VA examination to ascertain these 
values.  The case must be remanded for a new VA/QTC 
examination.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
ophthalmology examination to ascertain the 
current severity of his service-connected 
cataract of the left eye and pseudophakia 
of the right eye.  Visual acuity testing 
and field testing should be reported in 
detail.  The examiner is specifically 
requested to report visual acuity testing 
for both corrected and uncorrected vision.  
The examiner is also requested to comment 
on all current manifestations of the 
veteran's service-connected residuals of 
cataract of the left eye and pseudophakia 
of the right eye.  Please ask the examiner 
to explain the distinction between 
"aphakia" and "pseudophakia."  All 
clinical findings should be reported in 
detail.  It is essential that the examiner 
interpret all graphical representations in 
visual field testing (i.e., identify the 
degrees and quadrants where visual loss 
exists).  Please send the claims folder to 
the examiner for review in conjunction 
with the examination. 

2.  Thereafter, the veteran's claim of 
entitlement to an increased rating for 
service connection for cataract of the left 
eye and pseudophakia of the right eye 
should be readjudicated.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


